DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I claims 1-8 and 12-15 and with first and the second binary pair of Dorea longicatena and Clostridium orbiscindens in the reply filed on 11/5/19 is acknowledged.  
Claims 4-5 and 17 were cancelled by Applicants.
Claims 9-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-3, 6-8, 12-15 and 18-23 read on the elected invention and are currently under examination.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 6-8, 12-15 and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen-Vercoe et al. (US 20140363397; filed 9/14/2012).
Allen-Vercoe et al teach novel synthetic stool preparations comprising bacteria isolated from a fecal sample from a healthy donor.  The synthetic stool preparations are used for treating disorders of the gastrointestinal tract, including dysbiosis, Clostridium difficile infection and recurrent Clostridium difficile infection, prevention of recurrence of Clostridium difficile infection, treatment of Crohn's disease, ulcerative colitis, irritable bowel syndrome, inflammatory bowel disease, and diverticular disease, and treatment Table 1 lists both D.longicatena and C.orbiscindens.  The composition is identical to the one instantly claimed, e.g., comprises a first species of D.longicatena or C.orbiscindens.  The compositions further allow additional species of bacteria.
Brief Summary Text - BSTX:[0012] In some embodiments, synthetic stool preparations comprise a mixture of bacterial strains which includes at least one strain which is antagonistic towards Clostridium difficile. In additional embodiments, the synthetic stool preparation comprises a mixture of bacterial strains which includes at least one strain which inhibits or prevents sporulation of Clostridium difficile. In an embodiment, the synthetic stool preparation comprises a mixture of bacterial strains, wherein at least one bacterial strain is Roseburia intestinalis strain 31 FAA, or a strain having all of the identifying characteristics of Roseburia intestinalis strain 31 FAA. In another embodiment, the synthetic stool preparation comprises a mixture of bacterial strains which includes at least one strain which neutralizes or protects against C. difficile toxin, e.g., toxin A or toxin B.
Description of Disclosure - DETX:[0104] In another embodiment, the synthetic stool preparation is adapted for administration orally. For example, the bacteria are freeze-dried, i.e., lypholized, and encapsulated (e.g., in a capsule or pressed into a tablet) for oral administration. In some embodiments it may be desirable to add agents, such as buffering agents, to promote viability of the bacterial strains. It will be appreciated that the capsule or tablet may need a coating to protect against stomach acid. Such capsules and tablets may be formulated using methods known in the art.
Description of Disclosure - DETX:TABLE-US-00001 TABLE 1 Intestinal bacterial strains isolated and purified from donor stool and suitable for use in synthetic stool preparations. No. Strain Closest species 1 18 FAA.sup.6 Eubacterium rectale 2 10 FAA Dorea longicatena 3 42 FAA 1 Dorea longicatena 4 31 FAA 1 Roseburia intestinalis 5 6 MRS.sup.1 Lactobacillus casei/paracasei 6 1 FAA Eubacterium rectale 7 27 FM.sup.2 Ruminococcus productus 8 30 FAA Ruminococcus torques 9 2 MRS Ruminococcus obeum 10 6 FM 1 Eubacterium rectale 11 2 FAA Bifidobacterium longum 12 39 FAA 1 Roseburia faecalis 13 14 LG 2 Acidaminococcus intestinalis 14 5 FM Parabacteroides distasonis 15 21 FAA 1.sup.3 Clostridium cocleatum 16 20 MRS 1 Bifidobacterium adolescentis 17 48 FAA 1.sup.4 Eubacterium desmolans 18 5 MM 1 Bacteroides ovatus 19 4 FM 1 Bifidobacterium longum 20 11 FM 1.sup.7 Ruminococcus obeum 21 F1 FAA 1 Eubacterium eligens 22 25 MRS 1 Lactobacillus casei 23 13 LG.sup.5 Eubacterium limosum 24 9 FAA Ruminococcus torques 25 47 FAA Eubacterium ventriosum 26 3 FM 2 Collinsella aerofaciens 27 11 FAA 1 Bifidobacterium adolescentis 28 34 FAA 1 Lachnospira pectinoshiza 29 40 FAA Faecalibacterium prausnitzii 30 29 FAA 1 Eubacterium rectale 31 16-6-I 1 MRS Bifidobacterium pseudocatenulatum 32 16-6-I 43 FAA Roseburia inulinovorans 33 16-6-I 14 MM Blautia coccoides 34 16-6-I 11 MRS* Lactobacillus sp. 35 16-6-I 38FAA* Eubacterium sp. strain 1 36 16-6-S 13 LG* Eubacterium sp. strain 2 37 16-6-S 20 LG Clostridium lactatifermentans 38 16-6-S 4 LS 
Paragraph [0102] teaches that the composition may be in kits for treating the described disorders comprising the synthetic stool preparations or the bacterial strains described herein, e.g., in some type of container. In some embodiments the kits may also include instruction materials. 
Paragraph [0107] teaches that it may be desirable to supplement the bacterial mixture in the synthetic stool preparation with additional agents, including additional buffers, nutrients, or other agents, for example to enhance the viability of the bacterial strains during transit or storage. In some embodiments, insoluble fiber is added to the synthetic stool preparation as a carrier, e.g., to provide protection during transit or storage. In yet other embodiments, the synthetic stool preparation comprises insoluble fiber, a buffer, an osmotic agent, an anti-foaming agent and/or a preservative, such as an anti-fungal agent. Glycerol or DMSO may be added to the bacterial strains for cryoprotection when the strains are frozen for storage.
Table 9D teaches an embodiment of the synthetic stool preparation of the invention. Species Akkermansia muciniphila Escherichia coli Holdemania filiformis Clostridium leptum Ruminococcus bromii 1 Ruminococcus bromii 2 Ruminococcus albus Gemmiger/Subdoligranulum formicilis/variabile 1 Gemmiger/Subdoligranulum formicilis/variabile 2 Faecalibacterium prausnitzii Clostridium orbiscindens/Flavonifractor plautii Eubacterium siraeum Oscillibacter valericigenes Oscillibacter sp. Clostridium thermocellum Clostridium staminisolvens
 innocuum Clostridium ramosum Eubacterium biforme Holdemania filiformis Eubacteriaceae Eubacterium callanderi Eubacterium fissicatena Eubacterium eligens Eubacterium limosum Lachnospiraceae Blautia sp. Blautia coccoides Blautia hydrogenotrophica Blautia luti Clostridium aldenense Clostridium asparagiforme Clostridium bolteae Clostridium celerecrescens Clostridium hathewayi (2 different strains) Clostridium hylemonae (2 different strains) Clostridium lavalense Clostridium scindens Clostridium symbiosum Coprococcus catus Coprococcus comes Coprococcus eutactus Dorea formicigenerans Dorea longicatena Eubacterium eligens Eubacterium rectale Eubacterium ventriosum Eubacterium xylanophilum Roseburia sp. Roseburia faecalis (2 different strains) Roseburia hominis Roseburia intestinalis Ruminococcus obeum Ruminococcus torques (5 different strains) Ruminococcaceae Clostridium thermocellum Faecalibacterium prausnitzii Flavonifractor plautii (previously Cl. orbiscindens) Oscillibacter valericigenes Oscillibacter sp. Ruminococcus sp. (3 different unclassified strains) Ruminococcus albus Ruminococcus bromii (2 different strains) Bacteroidales Bacteroidetes Alistipes finegoldii Alistipes putredinis Alistipes shahii Alistipes sp. Bacteroides capillosus Bacteroides cellulosilyticus Bacteroides eggerthii Bacteroides ovatus Bacteroides thetaiotaomicron Bacteroides uniformis Bacteroides vulgatus Odoribacter splanchnicus Parabacteroides gordonii Parabacteroides merdae Actinomycetales --.sup.2 Microbacterium schleiferi Micrococcus luteus Bacillales -- Brevibacillus parabrevis 
The instant claims use the open language ‘comprising’.  The ‘synergistic effect’ and the CivSim activity of claim 3 are functional activities which would be inherent to the compositions comprising said bacteria since the composition is identical.  The bacterial species recited are capable of forming spores and the compositions taught are formulated for populating the GI tract of a subject.  The Dorea longicatena and C.orbiscindens of the prior art would inherently possess 16s rDNA that meets the limitations recited in the instant claims, given their source and same function in treating/inhibiting Clostridium difficile.  Since the Patent Office does not have the facilities for examining and comparing Applicant's strains with the strains of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed Dorea longicatena and C. orbiscindens and the Dorea longicatena and C. orbiscindens of the prior art. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.   

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                                 	2/18/22